EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keiko Takagi on 8/16/2021.
The application has been amended as follows: 

1. (currently amended): An electrochemical machining method comprising the steps of:
forming a first curved hole in a workpiece by using an electrode having a predetermined curvature; and 
forming, in a continuous manner from the first hole, a second curved hole by rotating the electrode about a predetermined axis and then making the electrode pass through the first curved hole from the same direction in which the first curved hole was formed, wherein during the formation of the second curved hole, the electrode is flexibly deformed in accordance with the shape of the first curved hole and the second curved hole is formed in a different direction from the end of the first curved hole.
2. (currently amended): The electrochemical machining method a core tube of the electrode is formed of an alpha-beta titanium alloy obtained by changing a metal crystal composition of a beta titanium alloy through machining into pipe shape and heating.  
electrochemical machining method a core tube of the electrode is formed of an alpha titanium alloy obtained by changing a metal crystal composition of a beta titanium alloy or alpha-beta titanium alloy through machining into pipe shape and heating.  
Cancel claims 4-5.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim language that the second hole is formed from the end of the first hole such that the electrode passes through the first hole in the direction it was formed and the second hole is formed by the electrode being flexibly deformed by the first hole overcomes the closest prior art of record.
The closest art is US 2011/0223004 of Wei which teaches formation of curved holes with an electrode of fixed curvature and DE 4428207 of Phipps which discloses forming a hole by rotation of an electrode in multiple directions around a singular axis.
Additionally pertinent art is US 5,059,289 of Gaskell.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794